JOHNSON, Judge:
This appeal for reappraisement has been submitted upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the appeal for reappraisement listed on the Schedule hereto attached and made a part hereof, consists of catalogues exported from Sweden during 1961.
*442IT IS FURTHER STIPULATED AND AGREED that the merchandise'the subject of the Appeals for Reappraisement enumerated in the attached Schedule is not included on the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Section 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, which is subject to appraisement under Section 402a of the Tariff Act of 1930 as amended; and that said merchandise is subject to appraisement under Section 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation herein, there was no export value or United States value as those terms are defined in Section 402 (b) or (c) respectively,' of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956, for such or similar merchandise, and that the constructed value as defined in Section 402(d) of said Act for said catalogues is 15$ per unit.
IT IS FURTHER STIPULATED AND AGREED that this appeal for reap-praisement may be submitted on this stipulation.
On the agreed facts, I find that constructed value, as that value is defined in section 402(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, Y0 Stat. 943, is the proper basis for the determination of the value of the catalogs involved herein and that such value is 15 cents per unit.
Judgment will be rendered accordingly.